       Case 4:16-cv-07387-JSW Document 163 Filed 09/24/20 Page 1 of 4


 1    Mark R. Figueredo, Esq. (SBN 178850)
      mrf@structurelaw.com
 2    Christopher G. Addy, Esq. (SBN 256044)
      caddy@structurelaw.com
 3    Austin T. Jackson, Esq. (SBN 312698)
      ajackson@structurelaw.com
 4    STRUCTURE LAW GROUP, LLP
      1754 Technology Drive, Suite 135
 5    San Jose, CA 95110
      Telephone: (408) 441-7500
 6    Facsimile: (408) 441-7501
 7    Attorneys for Defendant and Counter-Claimant
      INDYZEN, INC. and Defendant PRAVEEN
 8    NARRA KUMAR
 9
10                             UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
12

13   PARKRIDGE LIMITED, a Hong Kong                   Case No.: 4:16-cv-07387-JSW
     corporation, by Mabel Mak, and MABEL
14   MAK, an individual,                             Hon. Jeffrey S. White
15                       Plaintiffs,                 COUNTER-CLAIMANT INDYZEN, INC.’S
                                                     REPLY TO OPPOSITION FOR
16          vs.                                      EXTENSION TO SERVE SUMMONS
17   INDYZEN, INC., a California corporation, and Date:                       , 2020
     PRAVEEN NARRA KUMAR, an individual, Time 9:00 a.m.
18                                                Dept.: Courtroom 5, 2nd Floor
                        Defendants.
19                                                Counter-Claim Filed: May 7, 2020
20    INDYZEN, INC., a California corporation,
21                        Counter-Claimant,
             vs.
22

23    PARKRIDGE LIMITED, a Hong Kong
      corporation and RANDY GENE DOBSON an
24    individual,

25                        Counter-Defendants.
26

27         Counter-Claimant Indyzen, Inc., (“Indyzen”) hereby submits its Reply in support of its
28   Motion For Extension to Serve Summons.


                                                 –1–
     INDYZEN INC.’S REPLY TO OPPOSITION FOR EXTENSION TO SERVE SUMMONS
           Case 4:16-cv-07387-JSW Document 163 Filed 09/24/20 Page 2 of 4


 1                                       I.         INTRODUCTION
 2            On September 3, 2020 Indyzen filed its Motion For Extension to Serve Summons on
 3   Counter-Defendant Randy Gene Dobson (Dkt. 159). As set forth in the moving papers, Dobson is
 4   on full notice of this Counter-Claim and as such, no prejudice will occur in granting this Motion.
 5   Indyzen has acted diligently in attempting to locate Dobson and effectuate service of process, and
 6   continues to do so, but to date has been unsuccessful. In this Reply to Dobson’s Opposition,
 7   Indyzen reiterates the information and arguments set forth in the moving papers, and offers the
 8   additional argument as follows:
 9                                            II.    ARGUMENT
10            A.    Claims Against Dobson Are Not Moot
11            Indyzen’s Counter-Claim against Dobson for Counts 1 (Breach of Contract), Count 2
12   (Account Stated), Count 4 (Breach of Oral Contract) and Count 5 (Promissory Estoppel) are all still
13   active claims. In his moving papers, Dobson alleges that all claims against him are moot based on
14   his interpretation of Dkt. 155, this Court’s Order relating to Dobson’s (second) Motion to Dismiss.
15   (See Opposition, Dkt. 161 at p. 2 ¶¶ 9-15) However, this Court’s Order does not dispel of the entire
16   action against Dobson. (See Dkt. 155) The Order clearly states “… Counter-Defendant Randy
17   Dobson’s Motion to Dismiss Count 3 are GRANTED with leave to amend. (See below.)”. (id., at
18   ¶¶ 1-3, emphasis added). The relevant text set forth below Honorable Jeffrey White’s signature
19   block reads as follows: “Defendant and counter-claimant Indyzen, Inc. may file an amended
20   counterclaim for fraud by no later than September 14, 2020 to allege sufficient facts for the Court
21   to adjudicate whether any fraud claim may proceed.” (id., at ¶¶ 9-12) It further states in relevant
22   part, “Should Indyzen, Inc. elect to file an amended counterclaim for fraud and the Court
23   determine that it fails to comply with this order, the Court shall consider levying sanction in addition
24   to dismissal without leave to amend”. (id., at ¶¶ 22 – 24, emphasis added) Accordingly, the only
25   Count dismissed against Dobson is Count 3 (Fraud). Indyzen has elected to forgo Count 3 for fraud
26   and pursue the remaining Counts 1, 2, 4, and 5 not previously dismissed. Thus, the claims against
27   Dobson are not moot.
28   ///


                                                      –2–
     INDYZEN INC.’S REPLY TO OPPOSITION FOR EXTENSION TO SERVE SUMMONS
       Case 4:16-cv-07387-JSW Document 163 Filed 09/24/20 Page 3 of 4


 1          B.      This Court Has Already Ruled On The Personal Jurisdiction Issues Raised
 2          Dobson continues to allege that no personal jurisdiction exists. However, as stated in prior
 3   pleadings, and as previously adjudicated by this Court, Personal Jurisdiction does exist and is set
 4   forth in this Court’s April 13, 2018 Order Granting Petition To Compel Arbitration And Denying
 5   Motions To Dismiss. (Dkt. 63). “The Court further finds that it may properly exercise jurisdiction
 6   over the Dobson Companies. These companies are closely associated with Randy Dobson and, by
 7   signing the [Morfit] Agreement to perform the subject work in California, he is properly
 8   subjected to the jurisdiction of this Court. (Id. at 2:21–24; Emphasis added)
 9          The facts and circumstances of this issue, already adjudicated, are set forth in great detail in
10   Indyzen’s Reply brief pertaining to its originally filed motion to compel arbitration (Reply Brief at
11   Dkt. 54 at p 4 line 19 - p 6 line 25). There, Consent and Minimum Contacts were plead with
12   sufficient detail allowing this Court to enter Dkt., 63, finding personal jurisdiction and compelling
13   Dobson to Arbitration. Further evidencing his consent, Dobson participated in the Arbitration in
14   California as reflected in the Final Award. The Arbitration was not just limited to Parkridge but
15   addressed claims asserted against Dobson personally as well.
16          That Dobson participated in the Arbitration in California to address claims involving him
17   personally is itself a sufficient contact to support a finding of personal jurisdiction. Dobson cannot
18   be allowed to pick and choose when he wants to enter California to resolve claims against him and
19   when he doesn’t. Likewise, Indyzen’s fourth and fifth counter-claims allege facts sufficient to
20   demonstrate personal jurisdiction. (See Dkt. 124 at ¶¶ 55-56, 67-68). It was always clear that
21   Indyzen was located in California. Clearly any subsequent contracts and promises made with an
22   individual and corporate entity in California, all provide further evidence of Dobson’s conduct
23   reaching into the forum State, and thus conferring this Court’s jurisdiction over him.
24                                        III.    CONCLUSION
25          Indyzen continues in its diligent effort to effectuate service on Dobson so it may pursue the
26   remaining counts in its counter-claim. Dobson continues to flout this Court’s authority, and reach,
27   raising the same previously adjudicated arguments in support thereof. Dobson has full and fair
28   notice of these proceedings, through counsel, and rather than appear and defend this action, he


                                                    –3–
     INDYZEN INC.’S REPLY TO OPPOSITION FOR EXTENSION TO SERVE SUMMONS
       Case 4:16-cv-07387-JSW Document 163 Filed 09/24/20 Page 4 of 4


 1   conveniently uses his international status and financial means as an escape. For reasons set forth
 2   in its moving papers, and above, Indyzen respectfully requests the Court grant this motion.
 3

 4

 5   DATED: September 24, 2020                           STRUCTURE LAW GROUP, LLP
 6

 7

 8                                                By:    /s/ Christopher G. Addy
                                                         Mark R. Figueredo, Esq.
 9                                                       Christopher G. Addy, Esq.
                                                         Austin T. Jackson, Esq.
10                                                       Attorneys for Defendants and
                                                         Counter-Claimants INDYZEN, INC. and
11                                                       Defendant PRAVEEN NARRA KUMAR
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28


                                                   –4–
     INDYZEN INC.’S REPLY TO OPPOSITION FOR EXTENSION TO SERVE SUMMONS
